Citation Nr: 0719574	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  00-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Dr. J. A. Juarbe


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision by 
the RO which denied service connection for PTSD.  A personal 
hearing at the RO was held in September 2000, at which time 
testimony was taken from a private psychiatrist.  

In August 2001, the Board denied service connection for PTSD, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
March 2002, the Court granted a joint motion to vacate and 
remand the August 2001 Board decision.  The Board remanded 
the appeal for additional development in December 2003, and 
again in February 2006, to comply with the veteran's request 
for a travel Board hearing.  The veteran, through his 
attorney, withdrew his request for a hearing in June 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

3.  The veteran is authorized to wear the Combat Infantryman 
Badge and Soldier's Medal for heroism not involving actual 
combat, and served in combat in Vietnam.  

4.  The veteran is shown as likely as not to have a 
disability manifested by PTSD due to wartime experiences in 
Vietnam.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, the December 2003 Board remand and a September 
2004 letter fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statements of 
the case were promulgated in August 2005, and September 2006.  
The veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by him have 
been obtained and associated with the claims file.  The 
veteran was afforded a VA examination during the pendency of 
this appeal, and was scheduled to testify at a personal 
hearing, but withdrew his request for a personal hearing.  
The Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date 
prior to the rating decision on appeal.  However, he was 
subsequently notified by letter in March 2006, and the claim 
was readjudicated in September 2006.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

Analysis

In the instant case, the veteran was authorized to wear, in 
pertinent part, the Combat Infantryman Badge and the 
Soldier's Medal, the latter of which was awarded for heroism 
not involving actual conflict with an armed enemy in Vietnam.  
The award certificate indicated that the veteran was in a 
helicopter that crashed and caught fire, igniting ammunition.  
Several soldiers were seriously injured in the crash, 
including the veteran who suffered a fractured collarbone.  
Despite his injuries, the veteran made several trips back to 
the burning wreckage to pull soldiers from the helicopter 
before it finally exploded.  The veteran's military 
occupation specialty was that of a light weapons infantryman 
(11B20), and he served one year in Vietnam.  Based on the 
documented awards, the Board accepts the veteran's reported 
stressors involving both combat and noncombat events in 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Having satisfied one of the three elements to establish 
service connection, the evidence must now show that he has a 
diagnosis of PTSD which is related to the confirmed stressors 
in service.  

The medical evidence in this case is conflicting as to 
whether the veteran meets the criteria for a diagnosis of 
PTSD.  A review of the claims file shows that the veteran has 
a serious drinking problem and readily admits that he 
consumes alcohol daily, a factor which has contributed to the 
difficulty in rendering a clear diagnosis.  The records 
showed that the veteran was intoxicated when he was initially 
examined by VA in November 2000, and when evaluated by two VA 
psychiatrists in January 2001.  The latter examiners 
indicated that the veteran had slurred speech, an unsteady 
gait, and gave confusing and contradictory statements 
regarding his in-service stressors and current symptoms.  
Because of his contradictory statements, the examiners 
indicated that they could not confirm whether the veteran was 
reexperiencing any of his traumatic events from service so as 
to satisfy criteria B, or that he met any of the remaining 
criteria, such as, persistent symptoms, avoidance behavior, 
or that his stressors actually caused distress.  

When examined by VA in July 2005, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's military, occupational, and 
medical history.  He also indicated that the veteran smelled 
of alcohol and admitted that he drank one and one-half liters 
of rum a day.  The examiner concluded that the veteran did 
not meet the criteria for a diagnosis of PTSD.  He noted that 
the veteran could not specify or describe in any detail a 
severe and horrible traumatic event or incident experienced 
in combat, and that his description of the helicopter 
incident was unpleasant, but not traumatic for him.  
Furthermore, the veteran was not observed to become anxious, 
distressed or depressed when relating his Vietnam 
experiences.  The veteran did not report feelings of intense 
fear, helplessness, or horror at the time of the event; there 
was no evidence of avoidance of any stimuli associated with 
his traumas, and his memories of Vietnam were not intrusive, 
recurrent, persistent or distressing and did not interfere 
with daily functioning.  The examiner concluded that since he 
could not identify signs and symptoms of PTSD and a definite 
extreme traumatic stressor, there was nothing to establish a 
link between a stressor and the signs and symptoms of a 
mental disorder.  The diagnoses included alcohol dependence 
and alcohol-induced anxiety disorder.  

The remaining medical evidence consists of numerous VA and 
private out- and inpatient clinical notes from 1999 to 2007, 
by various treating psychiatrists, psychologists, social 
workers, and other mental health care providers, most of whom 
offered a diagnosis of PTSD related to service.  

A report from a treating psychologist in March 2006, 
indicated that he had been treating the veteran for PTSD 
comorbid with alcoholism, for the previous eight months.  Dr. 
Martinez-Taboas provided a detailed description of the 
veteran's symptoms for each of the criteria for PTSD, and 
opined that the veteran met each criteria for a diagnosis of 
PTSD under DSM-IV.  Also of record is a letter from another 
private psychologist, dated in November 2006, which also 
opined that the veteran meet the criteria for a diagnosis of 
PTSD.  Dr. Riebeling indicated that she reviewed all of the 
veteran's pertinent medical records, including the VA 
examination reports, and pointed to specific statements and 
observations by various treating healthcare providers that 
showed the veteran meet each of the criteria for a diagnosis 
of PTSD.  

Finally, the most recent medical evidence of record is a VA 
SARRTP hospital report, dated in January 2007.  The summary 
assessment indicated that the veteran had symptoms of severe 
PTSD (including tension, nightmares, insomnia, and 
flashbacks) and numerous alcohol dependence relapses.  The 
diagnoses included alcohol dependence and PTSD.  

Although there is conflicting medical evidence concerning a 
diagnosis of PTSD, the Board finds the numerous private 
clinical notes, particularly the more recent reports and the 
VA hospital report provides a more detailed and insightful 
assessment of the veteran's true psychiatric state.  The 
Board does not discount the findings or conclusions rendered 
on the three VA examinations, but finds that the more recent 
clinical notes and VA hospital report show that the veteran 
satisfies all the criteria for a diagnosis of PTSD and 
therefore, are more persuasive and probative.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds the numerous clinical notes are most 
persuasive as they reflect a longitudinal and comprehensive 
assessment of the veteran's psychiatric status over time.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the elements required to 
establish service connection for PTSD have been satisfied.  
38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD, is granted.  




		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


